

115 HR 5348 IH: Military Career Intermission Program Act of 2018
U.S. House of Representatives
2018-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5348IN THE HOUSE OF REPRESENTATIVESMarch 20, 2018Mr. Banks of Indiana introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to codify and make permanent the authority of the
			 Secretaries of the military departments to conduct programs on career
			 flexibility to enhance retention of members of the Armed Forces, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Military Career Intermission Program Act of 2018. 2.Permanent Career Intermission Program (a)Codification and permanent authorityChapter 40 of title 10, United States Code, is amended by adding at the end the following new section 710:
				
					710.Career flexibility to enhance retention of members
 (a)Programs authorizedEach Secretary of a military department may carry out programs under which members of the regular components and members on Active Guard and Reserve duty of the armed forces under the jurisdiction of such Secretary may be inactivated from active service in order to meet personal or professional needs and returned to active service at the end of such period of inactivation from active service.
						(b)Period of inactivation from active service; Effect of inactivation
 (1)The period of inactivation from active service under a program under this section of a member participating in the program shall be such period as the Secretary of the military department concerned shall specify in the agreement of the member under subsection (c), except that such period may not exceed three years.
 (2)Any service by a Reserve officer while participating in a program under this section shall be excluded from computation of the total years of service of that officer pursuant to section 14706(a) of this title.
 (3)Any period of participation of a member in a program under this section shall not count toward— (A)eligibility for retirement or transfer to the Ready Reserve under either chapter 571 or 1223 of this title; or
 (B)computation of retired or retainer pay under chapter 71 or 1223 of this title. (c)AgreementEach member of the armed forces who participates in a program under this section shall enter into a written agreement with the Secretary of the military department concerned under which agreement that member shall agree as follows:
 (1)To accept an appointment or enlist, as applicable, and serve in the Ready Reserve of the armed forces concerned during the period of the inactivation of the member from active service under the program.
 (2)To undergo during the period of the inactivation of the member from active service under the program such inactive service training as the Secretary concerned shall require in order to ensure that the member retains proficiency, at a level determined by the Secretary concerned to be sufficient, in the military skills, professional qualifications, and physical readiness of the member during the inactivation of the member from active service.
 (3)Following completion of the period of the inactivation of the member from active service under the program, to serve two months as a member of the armed forces on active service for each month of the period of the inactivation of the member from active service under the program.
 (d)Conditions of releaseThe Secretary of Defense shall prescribe regulations specifying the guidelines regarding the conditions of release that must be considered and addressed in the agreement required by subsection (c). At a minimum, the Secretary shall prescribe the procedures and standards to be used to instruct a member on the obligations to be assumed by the member under paragraph (2) of such subsection while the member is released from active service.
 (e)Order to active serviceUnder regulations prescribed by the Secretary of the military department concerned, a member of the armed forces participating in a program under this section may, in the discretion of such Secretary, be required to terminate participation in the program and be ordered to active service.
						(f)Pay and allowances
 (1)During each month of participation in a program under this section, a member who participates in the program shall be paid basic pay in an amount equal to two-thirtieths of the amount of monthly basic pay to which the member would otherwise be entitled under section 204 of title 37 as a member of the uniformed services on active service in the grade and years of service of the member when the member commences participation in the program.
							(2)
 (A)A member who participates in a program shall not, while participating in the program, be paid any special or incentive pay or bonus to which the member is otherwise entitled under an agreement under chapter 5 of title 37 that is in force when the member commences participation in the program.
 (B)The inactivation from active service of a member participating in a program shall not be treated as a failure of the member to perform any period of service required of the member in connection with an agreement for a special or incentive pay or bonus under chapter 5 of title 37 that is in force when the member commences participation in the program.
								(3)
 (A)Subject to subparagraph (B), upon the return of a member to active service after completion by the member of participation in a program—
 (i)any agreement entered into by the member under chapter 5 of title 37 for the payment of a special or incentive pay or bonus that was in force when the member commenced participation in the program shall be revived, with the term of such agreement after revival being the period of the agreement remaining to run when the member commenced participation in the program; and
 (ii)any special or incentive pay or bonus shall be payable to the member in accordance with the terms of the agreement concerned for the term specified in clause (i).
									(B)
 (i)Subparagraph (A) shall not apply to any special or incentive pay or bonus otherwise covered by that subparagraph with respect to a member if, at the time of the return of the member to active service as described in that subparagraph—
 (I)such pay or bonus is no longer authorized by law; or (II)the member does not satisfy eligibility criteria for such pay or bonus as in effect at the time of the return of the member to active service.
 (ii)Subparagraph (A) shall cease to apply to any special or incentive pay or bonus otherwise covered by that subparagraph with respect to a member if, during the term of the revived agreement of the member under subparagraph (A)(i), such pay or bonus ceases being authorized by law.
 (C)A member who is ineligible for payment of a special or incentive pay or bonus otherwise covered by this paragraph by reason of subparagraph (B)(i)(II) shall be subject to the requirements for repayment of such pay or bonus in accordance with the terms of the applicable agreement of the member under chapter 5 of title 37.
 (D)Any service required of a member under an agreement covered by this paragraph after the member returns to active service as described in subparagraph (A) shall be in addition to any service required of the member under an agreement under subsection (c).
								(4)
 (A)Subject to subparagraph (B), a member who participates in a program is entitled, while participating in the program, to the travel and transportation allowances authorized by section 474 of title 37 for—
 (i)travel performed from the residence of the member, at the time of release from active service to participate in the program, to the location in the United States designated by the member as his residence during the period of participation in the program; and
 (ii)travel performed to the residence of the member upon return to active service at the end of the participation of the member in the program.
 (B)An allowance is payable under this paragraph only with respect to travel of a member to and from a single residence.
 (5)A member who participates in a program is entitled to carry forward the leave balance existing as of the day on which the member begins participation and accumulated in accordance with section 701 of this title, but not to exceed 60 days.
							(g)Promotion
							(1)
 (A)An officer participating in a program under this section shall not, while participating in the program, be eligible for consideration for promotion under chapter 36 or 1405 of this title.
 (B)Upon the return of an officer to active service after completion by the officer of participation in a program—
 (i)the Secretary of the military department concerned shall adjust the date of rank of the officer in such manner as the Secretary of Defense shall prescribe in regulations for purposes of this section; and
 (ii)the officer shall be eligible for consideration for promotion when officers of the same competitive category, grade, and seniority are eligible for consideration for promotion.
 (2)An enlisted member participating in a program shall not be eligible for consideration for promotion during the period that—
 (A)begins on the date of the inactivation of the member from active service under the program; and (B)ends at such time after the return of the member to active service under the program that the member is treatable as eligible for promotion by reason of time in grade and such other requirements as the Secretary of the military department concerned shall prescribe in regulations for purposes of the program.
 (h)Continued entitlementsA member participating in a program under this section shall, while participating in the program, be treated as a member of the armed forces on active duty for a period of more than 30 days for purposes of—
 (1)the entitlement of the member and of the dependents of the member to medical and dental care under the provisions of chapter 55 of this title; and
 (2)retirement or separation for physical disability under the provisions of chapters 55 and 61 of this title..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 709a the following new item:
				
					710. Career flexibility to enhance retention of members.
			